Case 1:17-cr-00183-TWP-TAB Document 174 Filed 03/01/21 Page 1 of 2 PageID #: 2662




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                                 Plaintiff,          )
                                                     )
                            v.                       )     No. 1:17-cr-00183-TWP-TAB
                                                     )
  BUSTER HERNANDEZ                                   )
    a/k/a BRIAN KIL                                  )
    a/k/a BRIANNA KILLIAN                            )
    a/k/a BRIAN MIL                                  )
    a/k/a GREG MARTAIN                               )
    a/k/a PURGE OF MAINE                             )
    a/k/a UYGT9@HUSHMAIL.COM                         )
    a/k/a JARE9302@HUSHMAIL.COM                      )
    a/k/a DTVX1@HUSHMAIL.COM                         )
    a/k/a LEAKED_HACKS1                              )
    a/k/a CLOSED DOOR                                )
    a/k/a CLOSED COLOR                               )
    a/k/a CLUTTER REMOVED                            )
    a/k/a COLOR RAIN                                 )
    a/k/a PLOT DRAW                                  )
    a/k/a INVIL CABLE,                               ) -01
                                                     )
                                 Defendant.          )

                                                 ORDER

         This matter is set for an in-person sentencing hearing on March 12, 2021 at 9:00 a.m. in

  the Birch Bayh Federal Building and U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana,

  Courtroom #344. Due to the ongoing Covid-19 pandemic and the need for social distancing,

  seating in Courtroom 344 is extremely limited. Only those pre-approved by the Court may view

  the hearing in Courtroom 344. All other members of the public may view the proceedings from

  Room 434.

  IT IS SO ORDERED.

         Date:   3/1/2021
Case 1:17-cr-00183-TWP-TAB Document 174 Filed 03/01/21 Page 2 of 2 PageID #: 2663




  Distribution:

  Mario Garcia
  BRATTAIN MINNIX GARCIA
  mario@bmgindy.com

  Kristina M. Korobov
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  kristina.korobov@usdoj.gov

  Tiffany Jacqueline Preston
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  tiffany.preston@usdoj.gov
